Citation Nr: 0708140	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  06-11 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance (A&A) of another 
person or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel





INTRODUCTION

The veteran served on active duty from July 1946 to September 
1975.  The veteran's service personnel records reflect his 
receipt of the Combat Action Ribbon and Purple Heart, among 
other awards and decorations.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2005 rating decision in which the RO denied SMC 
based on the regular need for the aid and attendance of 
another person or housebound status.  In May 2005, the 
veteran filed a timely notice of disagreement (NOD) with that 
determination.  The RO issued a statement of the case (SOC) 
in March 2006, and the veteran's representative filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in April 2006.  Thereafter, the RO 
continued the denial of the SMC claim (as reflected in a 
September 2006 supplemental SOC (SSOC)).

In March 2007, a Deputy Vice Chairman of the Board granted 
the January 2007 motion to advance this appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).

The Board points out that, after the issuance of the May 2006 
SSOC, the veteran submitted to the RO copies of private 
treatment records from a hospice treatment provider as well 
as statements from a physician's assistant, social worker.  
After reviewing the evidence, the Board finds that it may 
proceed without remanding the claim to the RO because this 
additional evidence is duplicative of evidence the RO had 
already considered in the May 2006 SSOC.  See 38 C.F.R. 
§§ 19.3, 19.37 (2006).  

Also, in January 2007, after the RO's October 2006 
certification of the appeal, the Board received from the 
veteran January 2007 statements from a registered nurse and a 
physician without a signed waiver of RO initial consideration 
of the evidence.  After reviewing the evidence, the Board 
finds that it may proceed with considering the veteran's SMC 
claim without remanding the claim to the RO because the 
additional evidence contains the same information concerning 
the nature and severity of veteran's terminal illnesses that 
the RO has already considered.  See 38 C.F.R. § 20.1304 
(2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Competent medical evidence indicates that the veteran is 
not blind, nearly blind, or institutionalized in a nursing 
home on account of service-connected physical or mental 
incapacity.

3.  The medical evidence does not indicate that the veteran's 
service-connected bilateral hearing loss, chronic varicose 
veins with peripheral artery disease of the left and right 
lower extremities, cervical myelopathy with degenerative 
changes, degenerative arthritis of the mid lumbar spine, 
and/or bilateral tinnitus render him so helpless as to 
require the regular aid and attendance of another person to 
perform personal care functions of everyday living or to 
protect himself from the hazards and dangers incident to the 
daily environment.

4.  The veteran does not have a single service-connected 
disability rated at 100 percent and is not shown to be 
permanently housebound as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for an award of SMC based on A&A or housebound 
status are not met.  38 U.S.C.A. §§ 1114(l),(s), 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.350(b)(3)&(4), 3.352(a) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002)(addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim, 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; Pelegrini, 18 Vet. 
App. at 119.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2004 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for SMC, as 
well as what information and evidence must be submitted by 
the appellant, what information and evidence would be 
obtained by VA, and the need for the appellant to advise VA 
of and to submit any further evidence that is relevant to the 
claim, to include evidence in the appellant's possession.  A 
March 2006 letter informed the appellant how disability 
ratings and effective dates are assigned, and the type of 
evidence that impacts those determinations, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) [even 
though the Board notes, parenthetically, that that case-
which addressed claims for service connection and higher 
ratings-is not clearly applicable to the claim herein 
decided].  After each document identified above, the 
appellant was afforded opportunity to respond before the RO 
readjudicated the claim in May 2006 (as reflected in the 
supplemental SOC).  Hence, the appellant is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006).  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC), is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, and VA examination reports dated in March and June 
2006.  The Board further notes that the RO attempted to 
schedule a VA SMC examination to evaluate his service-
connected disabilities, but that, unfortunately, the veteran 
was unable to report due to his terminally ill condition.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and AMC, the appellant has been notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
feasible to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 527 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

SMC at the A&A rate is payable when the veteran, due to 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet or one hand and one foot, or 
is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  See 
38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) 
(2006).  

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4) (2006), the 
criteria for determining that a veteran is so helpless as to 
be in need of regular aid and attendance, including a 
determination that he is permanently bedridden, are contained 
in 38 C.F.R. § 3.352(a) (2006).  That regulation provides 
that the following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his daily environment. 

"Bedridden," defined as that condition, which, through its 
essential character, actually requires that a claimant remain 
in bed, is a proper basis for this determination.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the above 
disabling conditions be found to exist before a favorable 
rating may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular A&A, not that there is a constant 
need.   Determinations that a veteran is so helpless as to be 
in need of regular A&A will not be based solely upon an 
opinion that his condition is such as would require him to be 
in bed.  They must be based on the actual requirement of 
personal assistance from others.  See 38 C.F.R. § 3.352(a) 
(2006).

In addition, SMC at the housebound rate is payable when a 
veteran has a single service-connected disability rated 100 
percent and (1) has additional service-connected disability 
or disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) is permanently housebound by reason of 
service-connected disability or disabilities.  See 38 
U.S.C.A. § 1114(s) (West 2002).  The requirement of 38 
U.S.C.A. § 1114(s)(2) is met when a veteran is substantially 
confined as a direct result of service-connected disabilities 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
See 38 C.F.R. § 3.350(3)(i)(2) (2006).

After considering the evidence of record in light of the 
pertinent legal authority, the Board finds that the criteria 
for the payment of SMC based on A&A or at the housebound rate 
are not met.

Here, service connection is in effect for bilateral hearing 
loss, chronic varicose veins with peripheral artery disease 
of the left and right lower extremities, cervical myelopathy 
with degenerative changes, degenerative arthritis of the mid 
lumbar spine, and bilateral tinnitus.  While the veteran 
suffers from several additional disabilities, to include 
hypertension, valvular heart disease, chronic obstructive 
pulmonary disease (COPD), chronic bronchitis, surgical 
resection of a colloid cyst in brain, significant 
microvascular leukoencephalopathy, amyotrophic lateral 
sclerosis (ALS), none of these disabilities is currently 
service-connected.

Competent medical evidence of record shows that the veteran 
has been treated for difficulty with walking since 2002.  
Private consultation notes dated in August 2003 detail a long 
history of significant mobility and self care difficulties 
with multiple contributing factors including limited 
cardiopulmonary reserves, general deconditioning, obesity, 
arthritis, and the presence of likely cervical myelopathy. 
The private treatment provider listed an impression of 
multiple disabilities, including ambulation dysfunction, 
activities of daily living dysfunction, cervical myelopathy, 
change in sensation, general debilitation, ataxia, obesity, 
history of nicotine dependence, hypertension, COPD, chronic 
bronchitis, and polyarthritis.  

Additional private treatment records dated in September 2003, 
November 2003, and January 2004 show assessments of residual 
foot drop and bilateral lower extremities weakness subsequent 
to cervical myelopathy.  A November 2003 private inpatient 
record indicates that the veteran underwent a right frontal 
craniotomy with transcollosal approach and removal of colloid 
cyst.  Private neurological consultation reports dated in 
March and April 2004 show an impression of spastic paraplegia 
with multiple contributing etiologies, including colloid 
cyst, cervical spine stenosis, and significant microvascular 
leukoencephalopathy.  A September 2004 private treatment 
record listed an impression of moderately severe COPD with 
hyperactive asthmatic component, hypertension, spastic 
paraparesis with gait disturbance, obesity, osteoarthritis, 
mild aortic stenosis, and mild renal insufficiency. 

Diagnoses of chronic bilateral varicose veins of the lower 
extremities, bilateral peripheral artery disease, severe 
bilateral sensorineural hearing loss, tinnitus, degenerative 
arthritis of the mid lumbar spine, paraplegia of the 
bilateral lower extremities, and cervical myelopathy with 
degenerative disc disease status post fusions were listed in 
March and June 2005 VA examination reports (contract 
examinations conducted by QTC Medical Services).  In the 
March 2005 report, the examiner indicated that the objective 
factors for the veteran's varicose vein disabilities 
including tenderness and an inability to walk.  In the June 
2005 report, the examiner detailed that he was unable to 
state with any degree of certainty whether the veteran's 
paraplegia was related to his service-connected cervical 
condition or colloidal cyst craniotomy.

The report of a January 2006 private electromyography (EMG) 
study notes that examination findings support a diagnosis of 
ALS.  Forms dated in February 2006 from a hospice facility 
indicate that the veteran receives hospice treatment for ALS 
and COPD with function limitations of incontinence, 
endurance, and ambulation.  A March 2006 hospice social 
worker statement notes that the veteran has been diagnosed 
with termination illnesses, is in hospice care, is completely 
bedridden, and is completely dependent on others to meet his 
activities of daily living needs like toileting, feeding, 
changing position, and, dressing.  A March 2006 private 
physician provider's statement discusses the veteran's 
detailed clinical history and notes that his cervical 
diskectomy and fusion attributed to his progressive weakness 
and gait difficulty.  Statements from a private registered 
nurse and physician dated in January 2007 continue to 
categorize the veteran's ALS and COPD conditions as terminal 
illnesses.   

Initially, the Board notes that evidence of record does not 
show that the veteran's service-connected disabilities have 
caused the anatomical loss or loss of use of both feet or one 
hand and one foot, and is not blind in both eyes.  
Consequently, the veteran can only establish entitlement to 
SMC under 38 U.S.C.A. § 1114(l) by showing his service-
connected disabilities cause him to be permanently bedridden 
or so helpless as to be in need of regular aid and attendance 
under the criteria of 38 C.F.R. § 3.352(a) (2006).  

While evidence of record shows that the veteran is clearly 
confined to his bed and paralyzed, it does not indicate that 
he is helpless or bedridden due to his service-connected 
disabilities.  Additionally, there is no showing that the 
veteran's service-connected disabilities alone render him so 
helpless as to require the regular aid and attendance of 
another person to perform personal care functions of everyday 
living or to protect himself from the hazards and dangers 
incident to the daily environment.  Consequently, the 
criteria for SMC based on the need for the regular aid and 
attendance of another person are not met.  See 38 U.S.C.A. § 
1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Furthermore, the veteran does not have a single service-
connected disability rated at 100 percent, and the competent 
evidence does not otherwise demonstrate that the veteran is 
permanently housebound as a result of his service-connected 
disabilities.  Consequently, the criteria for SMC based on 
housebound status, likewise, are not met.  See 38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(3)(i)(2).

Under these circumstances, the Board finds that the claim for 
SMC based on A&A or housebound status must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent evidence supports the claim, the benefit- of-
the-doubt doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

SMC based on A&A or housebound status is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


